PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/976,031
Filing Date: 10 May 2018
Appellant(s): Jolfaei, Masoud, Aghadavoodi



__________________
James M. Wakely
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. 	INTRODUCTION TO RESPONSE TO ARGUMENT
	On pages 5-8, Appellant argues that “the rejection of pending claims is not legally sound” and “in error” since “Examiner has failed to consider the subject matter sought to be patented as a whole,” and the “Appellant submits that this rejection is in error because the Examiner has interpreted the claims outside of their broadest reasonable scope.” Additionally, Appellant argues “the Examiner has failed to make a prima facie case of unpatentability under 35 USC § 103.”

Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Regarding the Appellant’s assertion that the Examiner has interpreted the claims outside of their broadest reasonable scope, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re 

B. THE APPLIED DOCUMENTS DISCLOSE LIMITATIONS OF THE REJECTED CLAIMS
1.   Jolfaei  discloses the limitation “sending, from the application server to the computing device, via the back-end communication channel, a push command message to the user interface, the push command message including the identified one or more use interface actions”.
On pages 9-12, with respect to claim 1, Appellant argues that “none of the applied documents, whether considered alone and/or in combination, show sending, from the application server to the computing device, via the back-end communication channel, a push command message to the user interface, the push command message including the identified one or more user interface actions. “   With respect to Jolfaei, the Appellant argues that “Jolfaei is considered to show the establishment of a UI push channel and/or the transmission of any messages via the UI push channel” but 
“Jolfaei still fails to show that a push command message includes one or more identified user interface actions, at least one of the identified user interface actions comprising performance of a query.
includes one or more identified user interface actions, at least one of the identified user interface actions comprising performance of a query.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not require a push command message including performance of a query specified in Appellant’s arguments.  Jolfaei does disclose “sending, from the application server to the computing device, via the back-end communication channel, a push command message to the user interface, the push command message including the identified one or more use interface actions” (Abstract, “…In response to the event notifications, the UIs may update or refresh the displayed information so as to include the most current information in the data source.   “; paragraphs [0030-0031]), the push command message including the identified one or more user interface actions (paragraphs [0052-0053]; paragraph [0055]; paragraph [0060]; paragraph [0065]; paragraph [0079]).  Therefore, Jolfaei discloses sending at least a push command message or event notification to update or refresh a user interface.
On page 12, the Appellant argue that “neither Dwivedi nor Bourke, whether considered alone and/or in combination with Jolfaei show that a UI push channel may be utilized to perform any operations other than a  refresh operation, such as manipulating the user interface to apply user interface actions identified within a voice command including performance of a query.”

2.	Dwivedi discloses the “manipulating the user interface to apply the identified one or more user interface actions within the user interface, the applying comprising performing the query to identify the particular transaction within the application”.
On pages 12-14, with respect to claim 1, Appellant argues ” that none of the applied documents, whether considered alone and/or in combination, show manipulating the user interface to apply the identified one or more user interface actions within the user interface, the applying comprising performing the query to identify the particular transaction within the application.”
The Examiner disagrees since Dwivedi discloses manipulating the user interface to apply  the identified one or more user interface actions within the user interface(e.g., Step 54 as shown in Fig. 2; paragraph [0083]), the applying comprising performing the query to identify the particular transaction within the application (paragraph [0084-0087]).  Moreover, Dwivedi discloses performing the query to identify the particular transaction within the application since Dwivedi discloses using Natural Language Processing (NLP) Engine 18 as shown in Figure 2 to identify a particular transaction within an application such as shown in Figure 5 when a voice command is received. For 
On page 14, Appellant also argues that Bourke fails to make up for the alleged deficiencies of Jolfaei and/or Dwivedi, whether considered alone or in combination. 
The Examiner disagrees since Dwivedi does shown show a mechanism for performing a query and identifying a particular transaction as discussed above.















For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DARRIN HOPE/Examiner, Art Unit 2173                                                                                                                                                                                                        



Conferees:

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173      

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        
                                                                                                                                                                                                  



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.